                Case 1:17-cv-09554-AKH Document 334 Filed 07/07/20 Page 1 of 6



                                UNITED STATES DISTRICT COURT
                               SOUTHERN DISTRICT OF NEW YORK


LOUISETTE GEISS et al, individually and on               No. 1:17-cv-09554-AKH
behalf of all others similarly situated,
                                                         Hon. Alvin K. Hellerstein
           Plaintiffs,

           v.

THE WEINSTEIN COMPANY HOLDINGS,
LLC, et al.,

           Defendants.

JILL DOE, individually and on behalf of all              No. 1:19-cv-3430-AKH
others similarly situated,

Plaintiff,

v.

THE WEINSTEIN COMPANY HOLDINGS,
LLC, et al.,

           Defendants.


     SETTLEMENT CLASS REPRESENTATIVES’ MOTION FOR LEAVE TO SUBMIT
                         DOCUMENT IN CAMERA

           The Settlement Class Representatives 1 respectfully request leave to submit the Pre-2005

Subclass Opt-Out Agreement in camera. In support thereof, the Settlement Class Representatives state

as follows:




     1
         All capitalized terms shall have the same meaning as in the Settlement Agreement and Release.

                                                   -1-
           Case 1:17-cv-09554-AKH Document 334 Filed 07/07/20 Page 2 of 6



                                     I.      INTRODUCTION

       On June 30, 2020, the Settlement Class Representatives filed their Motion For Preliminary

Approval Of Class Settlement, Certification Of Settlement Classes, Appointment Of Class Counsel,

And Permission To Disseminate Class Notice, seeking approval of the Class Settlement Agreement

and Release. The Class Settlement Agreement and Release is attached as Ex. A to that Motion.

Paragraph 152 of the Settlement Agreement provides:

               The Defendants, the Insurance Companies and Class Action Counsel
               shall prepare and submit to the District Court in camera a written
               agreement with respect to the opt-outs from the Pre-2005 Subclass that
               trigger a Defendant’s or Insurance Company’s right to withdraw from
               and thereby terminate this Settlement or the Bankruptcy Settlement
               Agreement (the “Pre-2005 Subclass Opt-Out Agreement”). In the event
               the Pre-2005 Subclass Opt-Out Agreement is not consummated, or in
               the event the right to withdraw from this Settlement and the Bankruptcy
               Settlement Agreement under the terms of the Pre-2005 Subclass Opt-
               Out Agreement is triggered, any Defendant affected thereby may elect
               to withdraw from and thereby terminate this Settlement by providing
               written notice thereof to Class Action Counsel, the NYOAG, each
               Defendant signatory hereto and the Debtors, within ten (10) Business
               Days following the Pre-2005 Subclass Opt-Out Deadline. At least 72
               hours before providing written notice, the applicable Defendant shall
               confer in good faith with Class Action Counsel and the NYOAG. In the
               event that any Defendant exercises its option to withdraw from and
               thereby terminate this Agreement, this Agreement shall become null and
               void and shall have no force or effect, the Parties shall not be bound by
               this Agreement, and the Cases will be returned to the status quo that
               existed immediately preceding the date such withdrawal and
               termination becomes effective.

Courts generally recognize that the threshold number of opt outs required to trigger a termination

provision in a class settlement agreement is typically kept confidential to encourage settlement and

discourage third parties from soliciting class members to opt out. Accordingly, as further explained

below, the Settlement Class Representatives respectfully request leave to submit the Pre-2005

Subclass Opt-Out Agreement in camera.


                                                 -2-
           Case 1:17-cv-09554-AKH Document 334 Filed 07/07/20 Page 3 of 6




                                         II.   ARGUMENT

       Compelling reasons exist to permit filing the Pre-2005 Subclass Opt-Out Agreement under

seal that outweigh the public’s interest in disclosure. The “threshold number of opt outs required to

trigger the [termination] provision is typically not disclosed and is kept confidential to encourage

settlement and discourage third parties from soliciting class members to opt out.” In re HealthSouth

Corp. Sec. Litig., 334 F. App’x 248, 250 n.4 (11th Cir. 2009); see also In re Online DVD-Rental

Antitrust Litig., 779 F.3d 934, 948 (9th Cir. 2015) (recognizing that an opt-out threshold may be kept

confidential “for practical reasons”).

       Courts recognize that “[t]here are compelling reasons to keep this information confidential, in

order to prevent third parties from utilizing it for the improper purpose of obstructing the settlement

and obtaining higher payouts.” Thomas v. Magnachip Semiconductor Corp., No. 14-CV-01160-JST,

2016 WL 3879193, at *5 (N.D. Cal. July 18, 2016) (granting motion to seal opt-out threshold). See

also In re Anthem, Inc. Data Breach Litig., No. 15-02617-LHK, 2017 WL 9614789, at *2 (N.D. Cal.

Aug. 25, 2017) (allowing parties to seal opt-out threshold and recognizing “[b]oth class members and

Defendants have a strong interest in avoiding strategic conduct by potential objectors in targeting a

specific number of opt-outs”); In re Animation Workers Antitrust Litigation, No. 14-04062, ECF No.

379, at *4 (N.D. Cal. Mar. 2, 2017) (concluding the opt-out threshold could be sealed to “prevent third

parties from utilizing [this provision] for the improper purpose of obstructing the settlement and

obtaining higher payouts”); Hefler v. Wells Fargo & Co., No. 16-5479, 2018 WL 4207245, at *11

(N.D. Cal. Sept. 4, 2018) (granting motion to seal opt-out threshold “in order to prevent third parties

from utilizing it for the improper purpose of obstructing the settlement.”); Friedman, 2016 WL

5402170, at *1 (“Publicly disclosing the opt-out threshold would practically invite professional


                                                 -3-
            Case 1:17-cv-09554-AKH Document 334 Filed 07/07/20 Page 4 of 6



objectors to threaten the settlement by soliciting opt-outs.”).

       On the other hand, the public interest in disclosure is minimal. The specific opt-out threshold

is irrelevant to Settlement Class Members’ ability to evaluate the material terms of the Settlement and

make an informed decision on whether to participate. All information pertinent to Settlement Class

Members’ decision to participate in, opt-out of, or object to the proposed Settlement is contained in

the Settlement Agreement and Notice documents. Settlement Class Members’ knowledge of the opt-

out threshold will not further inform their decision with regard to participating in the Settlement. See,

e.g., In re Warfarin Sodium Antitrust Litig., 212 F.R.D. 231, 253 (D. Del. 2002) (recognizing that the

particular opt-out threshold is “irrelevant to [class] members’ opt-out decision” and so does not need

to be disclosed); Spann v. J.C. Penney Corp., 314 F.R.D. 312, 329-30 (C.D. Cal. 2016) (recognizing

same and granting motion to seal opt-out threshold). 2

       Finally, the Pre-2005 Subclass Opt-Out Agreement contains only the particular number of opt

outs that would trigger the termination right and the deadline for Defendants to exercise that right;

every other term of the Settlement is contained in the publicly-filed agreement. Therefore, this request

is narrowly tailored and there is no less restrictive alternative to submission of the Pre-2005 Subclass

Opt-Out Agreement in camera.




  2
    See also In re Zynga Inc. Sec. Litig., No. 12-4007, 2015 WL 6471171, at *4 (N.D. Cal. Oct. 27,
  2015) (granting preliminary approval after reviewing in camera “[t]he threshold number” for the
  defendant to “terminate the agreement”); Hefler, 2018 WL 4207245, at *11 (finding it
  unnecessary to make opt-out threshold public after in camera review); Spann, 314 F.R.D. at 329
  (finding, after in camera review, that the opt out threshold sealed by plaintiffs was reasonable and
  plaintiffs were not required to disclose it to the class); Estakhrian v. Obenstine, No. 11-3480, 2016
  WL 6517052, at *12 (C.D. Cal. Feb. 16, 2016) (concluding based on in camera review that the
  opt out threshold was reasonable and could be filed under seal).


                                                   -4-
          Case 1:17-cv-09554-AKH Document 334 Filed 07/07/20 Page 5 of 6



                                     III.   CONCLUSION

       For these reasons, the Settlement Class Representatives respectfully request that the Court

permit the submission of the Pre-2005 Subclass Opt-Out Agreement in camera.

Dated: July 7, 2020                         Respectfully submitted,

                                            By: /s/ Elizabeth A. Fegan
                                            Elizabeth A. Fegan
                                            FEGAN SCOTT LLC
                                            150 S. Wacker Dr., 24th Floor,
                                            Chicago, Illinois 60606
                                            Tel: (312) 741-1019
                                            beth@feganscott.com

                                            Lynn A. Ellenberger (admitted Pro Hac Vice)
                                            FEGAN SCOTT LLC
                                            500 Grant Street, Suite 2900
                                            Pittsburgh, Pennsylvania 15219
                                            Tel: (412) 346-4104
                                            lynn@feganscott.com

                                            Steve W. Berman
                                            Shelby Smith
                                            HAGENS BERMAN SOBOL
                                            SHAPIRO LLP
                                            1301 Second Avenue, Suite 2000
                                            Seattle, Washington 98101
                                            Tel: (206) 623-7292
                                            steve@hbsslaw.com
                                            shelby@hbsslaw.com

                                            Whitney K. Siehl
                                            HAGENS BERMAN SOBOL
                                            SHAPIRO LLP
                                            455 N. Cityfront Plaza Drive
                                            Suite 2410
                                            Chicago, Illinois 60611
                                            Tel: (708) 628-4949
                                            whitneys@hbsslaw.com

                                            Attorneys for the Settlement Class
                                            Representatives

                                               -5-
           Case 1:17-cv-09554-AKH Document 334 Filed 07/07/20 Page 6 of 6



                                  CERTIFICATE OF SERVICE

       I, Elizabeth A. Fegan, an attorney, affirm that the foregoing was filed on this day on ECF,
which automatically served all counsel of record.

Dated: July 7, 2020                                 Respectfully submitted,

                                                    By: /s/ Elizabeth A. Fegan
                                                    Elizabeth A. Fegan
                                                    FEGAN SCOTT LLC
                                                    150 S. Wacker Dr., 24th Floor,
                                                    Chicago, Illinois 60606
                                                    Tel: (312) 741-1019
                                                    beth@feganscott.com




                                                -6-
